Citation Nr: 0839282	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  99-01 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
with bleeding ulcers and spastic colon secondary to post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation for PTSD in excess of 30 
percent for the period from September 12, 1996 to October 12, 
2000.

3.  Entitlement to an evaluation for PTSD in excess of 70 
percent for the period since October 13, 2000.

4.  Entitlement to an effective date prior to October 13, 
2000 for the assignment of a 70 percent rating for PTSD.

5.  Entitlement to an effective date prior to October 13, 
2000 for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the issues in July 2003 and December 2006 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that ulcerative colitis with bleeding ulcers and spastic 
colon is proximately due to, the result of, or aggravated by 
PTSD.

2.  Between September 12, 1996, and October 12, 2000, PTSD 
was not manifested by considerable impairment in social and 
occupational functioning, or by occupational and social 
impairment with reduced reliability and productivity.

3.  Prior to October 13, 2000, post traumatic stress disorder 
was not manifested by total occupational and/or social 
impairment.

4.  The veteran submitted a claim of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders on August 10, 2000.  

5.  In an April 2001 rating decision, the RO granted 
entitlement to a TDIU effective from October 13, 2000, the 
first date on which the veteran met the percentage criteria 
of 38 C.F.R. § 4.16.  

6.  The preponderance of the evidence is against finding that  
the veteran was precluded from following a substantially 
gainful occupation due to his service-connected disability 
alone prior to October 13, 2000.   


CONCLUSIONS OF LAW

1.  Ulcerative colitis with bleeding ulcers and spastic colon 
is not proximately due to, the result of, or aggravated by 
post traumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.310 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for post traumatic stress disorder from September 12, 1996, 
to October 12, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2007).  

3.  The criteria for an evaluation in excess of 70 percent 
for post traumatic stress disorder since October 13, 2000, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.132, Diagnostic Code 9411; 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.7, 4.130, Diagnostic Code 9411.

4.  The criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
prior to October 13, 2000, have not been met.  38 U.S.C.A. §§ 
1155, 5103,  5103A, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.340, 3.400, 4.15, 4.16 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  The Board notes that the 
veteran's claim for service connection for ulcerative colitis 
was filed prior to the passage of the VCAA.  Thus, it was 
impossible for VA to have provided him with the proper notice 
prior to initial consideration of this claim.  Following the 
passage of the VCAA, VA notified the veteran in April 2004 
correspondence the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The November 
1998 statement of the case provided notice how post traumatic 
stress disorder is rated under both the old and new rating 
criteria, and the July 2006 supplemental statement of the 
case specifically informed the veteran of how disability 
evaluations and effective dates are assigned.  The claim was 
readjudicated in an October 2007 supplemental statement of 
the case.

As to the claims for a higher initial evaluation for post 
traumatic stress disorder and entitlement to an earlier 
effective date for the award of a total disability evaluation 
based on individual unemployability due to service connected 
disorders, since service connection, an initial rating, and 
an effective date have been assigned and total disability 
evaluation based on individual unemployability due to service 
connected disorders has been awarded, the notice requirements 
of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, to include VA medical records, Social Security 
Administration records, private medical records, and, as 
warranted by law, affording VA examinations.  The claimant 
has been afforded a meaningful opportunity to participate in 
the adjudication of the claims.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of these 
adjudications.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, private 
and VA medical records, and Social Security Administration 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting the decisions made in 
this case, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

I.  Ulcerative Colitis

The veteran claims that he either developed ulcerative 
colitis from PTSD, or that ulcerative colitis is aggravated 
by PTSD.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability. In such an instance, the 
veteran may be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a finding that ulcerative colitis is attributable to the 
service-connected PTSD.  There is no competent evidence of a 
nexus between ulcerative colitis and PTSD.  In fact, there is 
evidence to the contrary.  

In a March 2006 VA examination report, a VA 
gastroenterologist stated that the veteran's ulcerative 
colitis was not related to his PTSD.  In March and May 2007 
addendums, the VA gastroenterologist provided a rationale for 
her opinion and noted that she also found that post traumatic 
stress disorder was not aggravating the veteran's ulcerative 
colitis.  She stated she had done a search for literature 
regarding the association between PTSD and ulcerative 
colitis.  While she found an association between irritable 
bowel syndrome and PTSD, no association was found between 
ulcerative colitis and post traumatic stress disorder.  She 
noted that the specific cause of ulcerative colitis is 
unknown, and she provided literature to support her 
conclusions.  There is no competent evidence to refute this 
medical opinion.

Of record is a June 1997 letter from a VA social worker.  In 
it, he notes the veteran has chronic medical/health care 
problems and that there can be "little doubt that the stress 
and trauma may well be the cause of these conditions."  
Thus, he implies that PTSD has caused the veteran's medical 
problems, which include ulcerative colitis.  The Board 
accords this opinion no probative weight for two reasons.  
First, the social worker is not competent to provide such an 
opinion.  That is, there is no evidence that the social 
worker has expertise in gastroenterology to opine that stress 
has caused a gastrointestinal disability.  Second, even if 
the social worker is competent, his opinion is outweighed by 
the VA gastroenterologist's opinion.  The social worker 
provides no rationale for his opinion on the etiology of a 
gastrointestinal disorder.  This analysis applies to 
subsequent letters the social worker has written making 
similar allegations.  In contrast the gastroenterologist's 
opinion is supported by a fully documented rationale.

The veteran has provided articles from the Internet, which 
show that there can be a relationship between 
gastrointestinal disorders and stress, but these do not 
assist the veteran in establishing that his ulcerative 
colitis is related to the service-connected PTSD.  Sacks v. 
West, 11 Vet. App. 314 (1998).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for ulcerative colitis as secondary to 
the service-connected PTSD.  

II.  PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time service 
connection is awarded until a final decision is made.  Id.  
The RO has determined that the veteran's PTSD has had two, 
distinct levels of disability during the appeal period.  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  
§ 4.7.  

The veteran filed his claim for service connection for PTSD 
in September 1996.  While this appeal was pending, the 
applicable rating criteria for mental disabilities under 
38 C.F.R. § 4.132 (1996), were changed effective November 7, 
1996.  

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The veteran's PTSD has been evaluated as 30 percent disabling 
from September 12, 1996, to October 12, 2000, and as 
70 percent disabling as of October 2000.  

Under the old rating criteria for PTSD in effect prior to 
November 7, 1996 a 30 percent rating was assigned when there 
was a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and that psychoneurotic symptoms resulted in such a reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  

A 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment. 

A 70 percent rating was assigned when the ability to 
establish and maintain effective relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

Under the new rating criteria for PTSD, a 30 percent rating 
is assigned when the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

Initially, the Board notes that with issues involving higher 
evaluations for psychiatric disorders, part of the assignment 
of the evaluation is dependent on the veteran's report of 
symptoms.  When the Board questions the veteran's 
credibility, it has difficulty placing much, if any, 
probative value on the symptoms that the veteran reports.  In 
this particular case, the Board does not find the veteran to 
be a credible historian in relation to his claim for 
increased compensation both for PTSD and his claim for an 
earlier effective date for a total disability evaluation 
based on individual unemployability due to service connected 
disorders (which issue will be discussed in a separate 
section).  The reasons are explained below.

The Board has thoroughly reviewed the evidence of record, 
which is comprised of medical records dating from 1989 to 
2007.  Based upon this review, it is clear that the veteran 
stopped working in November 1996 due to ulcerative colitis.  
At that time, he was working at a casino, which required him 
to stand.  The evidence shows that the veteran had had 
ulcerative colitis for approximately 20 years, which had been 
refractory to medication.  He underwent a colostomy in 
November 1996, and earlier that year, he had been described 
as having to go to the bathroom 18 to 20 times a day.  See 
June 28, 1996, medical record from Dr. RMC; May 23, 1997, 
medical record from Dr. PH stating that in April 1996 the 
colitis became worse and veteran had to go to the bathroom 
once every hour "almost around the clock."  

The veteran stopped working on November 2, 1996, because of 
his surgery, and was unable to return to work at the casino.  
See May 23, 1997, medical record from Dr. PH concluding that 
at present time he did not see the veteran returning to work 
due to ulcerative colitis symptoms and noting that current 
treatment would "make him impossible to have a regular 
job."  

The veteran filed a claim for Social Security Administration 
disability benefits, which was granted as of November 2, 
1996.  The documented bases for that award were ulcerative 
colitis and an affective disorder.  Post traumatic stress 
disorder was not listed.  The evidence clearly shows that 
ulcerative colitis had a huge impact on the veteran 
physically, and caused the development of chronic fatigue and 
muscle weakness.  The diagnosis of an affective disorder 
shows the psychological impact

When the veteran first filed a claim of entitlement to 
service connection for post traumatic stress disorder, he 
noted that he had stopped working due to his physical health, 
i.e., ulcerative colitis.  See February 1997, VA Form 21-
4138, Statement in Support of Claim, from veteran; February - 
March 1997, Vet Center treatment records; June 1997 private 
medical record from Dr. KRS; September 16, 1997, VA 
examination report.  In 1998, he started claiming that PTSD 
had caused him to stop working, although he included his 
physical disability as contributing as well.  

Subsequent to 1998, however, he started arguing that he had 
stopped working due solely to PTSD and no other disability.  
The overwhelming evidence of record is against such a 
finding.  The change in the veteran's story raises grave 
questions about the veteran's credibility.

Further supporting the Board's questioning of the veteran's 
credibility are his inconsistent reports related to his PTSD 
symptoms.  The first time the veteran was seen for his PTSD 
was in February 1997 at the Vet Center.  There, he reported 
that medical issues had caused him increased stress.  He 
noted he had stress also based upon his service in Vietnam, 
and that he was seeking help with both issues.  The symptoms 
the veteran reported at that time were sleep problems.  He 
denied delusions, disorganized thinking, hallucinations, 
suicidal thought, and homicidal thought.  At his September 
1997 VA PTSD examination, i.e., seven months after the Vet 
Center visit, the veteran reported thoughts of suicide, 
thoughts of killing others, hate for the government, and 
other increased symptoms.  The picture the veteran presented 
at the Vet Center and the VA examination are of two different 
people.  The Board finds no basis whatsoever to question the 
symptoms the veteran reported at the time he went to the Vet 
Center to seek treatment.  At that time, he was seeking 
treatment.  Statements made in connection with seeking 
treatment are usually very credible.  The veteran's September 
1997 VA examination statements, however, were clearly made in 
connection with a claim for monetary benefits, and the Board 
finds them far less credible because of this and because of 
their inconsistency with the prior statements the veteran had 
reported.

Interestingly, the examiners when describing their 
psychiatric impression of the veteran found a disconnect 
between the appellant's reported symptoms and actual 
pathology.  For example, in the February 1997 Vet Center 
record, the examiner stated the veteran was neat, friendly, 
had appropriate speech, appropriate affect, relaxed motor 
activity, good judgment, and was oriented to person, place, 
and time.  In the September 1997 VA examination report, the 
examiner stated the veteran was pleasant, cooperative, 
articulate, and neat.  A separate September 1997 VA 
examination found the veteran's PTSD to be "mild."  Thus, 
while the veteran reported more severe symptoms of PTSD at 
the September 1997 VA examination, that examiner still found 
the appellant's PTSD to be "mild."

The veteran's inconsistency with other facts further damages 
his credibility.  For example, when he was seen at the Vet 
Center in February 1997, he stated that he used pot during 
those five years after his discharge from service.  He denied 
using heroin, LSD, or cocaine.  A June 1997 private medical 
record shows that the veteran admitted to abusing drugs while 
in service but had not abused them since service discharge.  
At the September 1997 VA examinations, he denied any past 
drug abuse.  A June 1998 VA examination report shows the 
veteran denied using drugs while in service, but that he used 
drugs in the early 1970's after discharge from service, such 
as marijuana, speed, and hashish and described himself as a 
moderate user.  A June 1998 Social Security Administration 
record shows that the examiner diagnosed a history of 
substance abuse in Vietnam.  Thus, in the very same month the 
veteran reported to some examiners that he abused drugs in 
Vietnam but not after Vietnam.  He reported to other 
examiners that he did not abuse drugs in Vietnam but did so 
after Vietnam.  He told some examiners that he did not use 
anything other than marijuana, but to others he reported 
using speed and hashish.  While the outcome of this case is 
certainly not determinative on these facts, the 
inconsistencies cannot be ignored.  

Finally, in a September 1999 statement, the veteran alleged 
that he had difficulty expressing himself and that he was 
having his nephew assist him in articulating his arguments in 
connection with his claim for a higher evaluation for PTSD.  
Then in December 2001, the veteran was able to express in 
detail why he felt he warranted a higher evaluation for PTSD 
and an earlier effective date for either a higher evaluation 
or a TDIU.  His arguments were well organized and articulate.  
There are too many inconsistencies in the record for the 
Board to accord the veteran's statements and report of 
symptoms much, if any, probative value.

For the above reasons the Board finds that the veteran's 
report of symptoms are not credible.  Stated differently, the 
Board finds that the veteran has exaggerated the severity of 
his PTSD symptoms throughout the appeal period.  As a result, 
the Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 30 percent for 
PTSD from September 1996 to October 12, 2000, and against an 
initial evaluation in excess of 70 percent as of October 13, 
2000.  The Board cannot assess the severity of the veteran's 
disability based upon facts reported by him, since the Board 
does not find credible his report of symptoms after his 
initial visit at the Vet Center in February 1997.  The 
problem is that most, if not all, of the examiners provided 
opinions based upon their reliance on the veteran's report of 
symptoms.  However, even if the examiners found the veteran's 
report of history and symptoms to be credible and relied upon 
those report of symptoms to address the severity of the 
veteran's disability, the Board is not required to accept 
such medical opinions.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been rejected by the Board).

Thus, in considering the credible evidence created prior to 
October 13, 2000, the Board finds that preponderance of the 
evidence is against a finding that post traumatic stress 
disorder  met the criteria for a 50 percent evaluation 
whether under the former criteria or the amended criteria.  
The veteran's speech was consistently described as articulate 
and appropriate.  The veteran would report psychiatric 
symptoms during his evaluations, which would indicate his 
speech was relevant and not circumstantial or circumlocutory.  
There is no basis to find that PTSD was causing considerable 
industrial impairment, as the evidence established that it 
was ulcerative colitis that overwhelmingly impacted the 
veteran's ability to obtain and sustain gainful employment.  
The veteran had reported in 1997 that he had relationships 
with his siblings, and that his sister had been very 
supportive during his colostomy surgery.  Such is evidence 
against a finding that the veteran's ability to establish and 
maintain effective relationships was considerably impaired.

In considering the credible evidence created since October 
13, 2000, the Board finds that the preponderance of the 
evidence is against finding that PTSD met the criteria for a 
100 percent evaluation whether under the former criteria or 
the amended criteria.  The 100 percent evaluation 
contemplates total occupational and social impairment to the 
point that the veteran is, simply put, incoherent to his 
surroundings.  There is no competent evidence whatsoever that 
the veteran has gross impairment in thought processes or 
communication.  In fact, the statements from the veteran and 
the descriptions shown in VA treatment records show someone 
who is completely aware of his words and actions.  The 
evidence shows that in 2004, the veteran was in the process 
of having a house built and having to deal with a contractor 
who had walked out on him.  There were notations that the 
veteran needed to go to court to enforce the contract.  Such 
evidence clearly is against finding that the veteran is 
incoherent.  There were notations that the veteran was 
attempting to improve his relationship with his son and his 
son's fiancée.  There is no supportive credible evidence that 
the veteran meets the criteria for a 100 percent evaluation 
for PTSD.  Consequently, the assignment of a higher rating 
under either the old or new criteria from October 13, 2000 is 
not warranted.

The Board has considered whether this issue should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for post traumatic stress disorder.  The 
evidence shows he has been hospitalized one time since 1997.  
Additionally, the credible manifestations are consistent with 
the assigned schedular evaluations.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluations assigned for the disability.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v.  Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Given that the veteran is not entitled to an initial 
evaluation in excess of 30 percent for PTSD between September 
12, 1996, and October 12, 2000, and not entitled to an 
initial evaluation in excess of 70 percent since October 13, 
2000, an effective date earlier than October 13, 2000, for 
the award of the 70 percent evaluation cannot be granted.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, 
there is no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson. 

III.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders

The veteran contends that he warrants an earlier effective 
date for entitlement to a TDIU.  He had claimed he warranted 
an earlier effective date for the award of a higher 
evaluation for PTSD.  As noted above, the veteran was awarded 
a 70 percent evaluation for PTSD as of October 13, 2000, and 
that was the day the RO assigned the TDIU.  The veteran's 
only service-connected disability is PTSD.

The earliest effective date for an award of a TDIU cannot be 
earlier than the date that the record shows the veteran was 
precluded from following a substantially gainful occupation 
by his service-connected disability, or the date on which 
said evidence was received by VA, whichever is later.  38 
C.F.R. §§ 3.400, 4.16(b).

The provisions of 38 C.F.R. § 4.16 provide that individual 
unemployability may be granted where there is one disability 
evaluated as 60 percent disabling, or two or more 
disabilities, one of which is 40 percent with a combined 
evaluation of 70 percent or more.  These percentage standards 
are set aside only in exceptional cases where there is an 
unusual factor of disability rendering the veteran unable to 
secure or follow a substantially gainful occupation.  Such 
cases are submitted to the Director of the Compensation and 
Pension Service for extraschedular consideration. 

Prior to October 13, 2000, the veteran's only service-
connected disability, post traumatic stress disorder, 
evaluated as 30 percent disabling.  It was only with the 
grant of an increased rating for PTSD that the veteran met 
the schedular criteria for a TDIU.  Hence, the Board cannot 
find a legal basis for an effective date prior to October 13, 
2000, to include consideration of an extraschedular rating.  
38 C.F.R. § 3.400.  Therefore, the claim of entitlement to an 
effective date earlier than October 13, 2000, for a TDIU must 
be denied.

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49.




ORDER

Entitlement to service connection for ulcerative colitis with 
bleeding ulcers and spastic colon secondary to PTSD is 
denied.

Entitlement to an initial evaluation for PTSD in excess of 30 
percent for the period from September 12, 1996 to October 12, 
2000, is denied.

Entitlement to an initial evaluation for PTSD in excess of 70 
percent for the period since October 13, 2000, is denied.

Entitlement to an effective date prior to October 13, 2000 
for the assignment of a 70 percent rating for PTSD is denied.

Entitlement to an effective date prior to October 13, 2000 
for a grant of a TDIU is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


